DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

Amendment to the Title
The title is amended as follows:
-- LENS DRIVING APPARATUS, METHOD, AND DEVICE HAVING CORRECTION OF TEMPERATURE INFORMATION ACCORDING TO DRIVE CURRENT --

Allowable Subject Matter
Claims 1-9, 11, 13-15 and 17-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various driving apparatus, including:


    PNG
    media_image1.png
    363
    539
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:


    PNG
    media_image2.png
    64
    532
    media_image2.png
    Greyscale



With respect to Claim 15, although the prior art discloses various correction methods of a driving apparatus, including:


    PNG
    media_image3.png
    129
    509
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    528
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above steps further comprising:


    PNG
    media_image5.png
    61
    493
    media_image5.png
    Greyscale



With respect to Claim 22, although the prior art discloses various devices, including:


    PNG
    media_image6.png
    133
    539
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    393
    524
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    29
    424
    media_image8.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:


    PNG
    media_image9.png
    62
    533
    media_image9.png
    Greyscale


With respect to Claims 2-9, 11, 13, 14, 17-21 and 23, these claims each depend from Claim 1 or Claim 15 or Claim 22 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Related Art
The following reference is cited to show an example of temperature information [data] correction, but wherein such temperature information correction is not based upon drive current:  U.S. Patent No. 8,228,623 to Ando et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872